DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
No information disclosure statement(s) (IDS) has submitted prior the mailing date of this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus are interpreted under 35 U.S.C. 112(f) because the claim limitation(s) is/are coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a) “means to introduce a second heat exchange medium” and “discharge means” in claim 1.
b) “means to contain a first heat exchange medium” and “means to introduce a second heat exchange medium” in claim 17.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
c) “a first longitudinal spacing member” interpreted as --a first member for longitudinal spacing--,“a second longitudinal spacing member” interpreted as --a second member for longitudinal spacing--, and “means to form a fluid passageway” in claims 5, 6, 13, 14.
d) “a hollow fluid containing device” interpreted as --a hollow device for fluid containing-- in claim 17.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure(s) is/are:
a) Per Paragraph 0009 as published the means to introduce a second heat exchange medium includes an opening.
b) Per Paragraph 0102 as published the means to contain a first heat exchange medium includes a chamber.
c) Per Paragraph 0122 as published the first longitudinal spacing member, the second longitudinal spacing member, and the means to form a fluid passageway include a planar panel.
d) Per Paragraph 0102 as published the hollow fluid containing device include a tank.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 1-20, the claims are replete with English syntax errors (such as using singular when plural is required, inconsistent wherein clauses) and lack of antecedent basis issues (at least “the chamber body” which should instead read --the chamber assembly--), presumably due to translation errors from a non-English language. Furthermore, the claims invoke 112(f) as set forth above, however the interpretation of the said claims under 112(f) is problematic due to the many errors/issues and potential redundancy/ambiguity in some of the elements recited as part of the invocation under 112(f). The claims as a whole are indefinite due to the lack of clearness afforded by these issues. 
In the interest of compact prosecution, and since the independent claims contain allowable subject matter as detailed further below, every single issue will not be listed individually and instead proposed claim amendments are listed below which address all of the aforementioned issues. Specific issues will however become evident in the correction set forth by the following proposed claim amendments.

--1. (Currently amended) A heat exchanger having a longitudinally extending  hollow chamber assembly, the chamber assembly comprising:
a first longitudinal end;
a second longitudinal end; 
a chamber inlet at the first longitudinal end; 
a chamber outlet at the second longitudinal end; 
a first vertical chamber panel member defining a first vertical side of the chamber assembly; 
a second vertical chamber panel member defining a second vertical side of the chamber assembly; 
a first lateral chamber panel member defining a first lateral side of the chamber assembly; 
a second lateral chamber panel member defining a second lateral side of the chamber assembly; and 
a medium directing assembly disposed within,

all of said panel members forming a longitudinally extending  hollow chamber within the chamber assembly,
a first heat exchange medium configuredto flow around the exterior of the chamber assembly, 
the chamber inlet configured to introduce a second heat exchange medium into the chamber assembly in an initial line of flow, and the chamber outlet configured to dischargethe second heat exchange medium out of the chamber assembly, 
the medium directing assembly having a pair of planar panels, comprising a first medium directing panel member and a second medium directing panel member,  each of themedium directing panel members having:
a first planar surface generally facing at an angle the chamber inlet, and configured to receivethe second heat exchange medium at said angle,
a second planar surface generally facing at an angle the chamber outlet, 
a first lateral edge generally facing the first lateral chamber panel member, and 
a second lateral edge generally facing the second lateral chamber panel member, 
the first medium directing panel member having a first longitudinal end disposed  towards the chamber inlet,  and a second longitudinal end disposed  towards the chamber outlet, the first longitudinal end located vertically spaced apart from the first vertical chamber panel member,  and the second longitudinal end generally engaging the first vertical chamber panel member, 
the first lateral edge and the second lateral edge of the first medium directing panel member  engaging, at the first longitudinal end, the first lateral chamber panel member and the second lateral chamber panel member, respectively,  and the first lateral edge and the second lateral edge of the first medium directing panel member  are spaced apart, at the second longitudinal end, from the first lateral chamber panel member and the second lateral chamber panel member, respectively, 
the second medium directing panel member having a first longitudinal end disposed  towards the chamber inlet,  and a second longitudinal end disposed  towards the chamber outlet, the first longitudinal end located vertically spaced apart from the second vertical chamber panel member,  and the second longitudinal end engaging the second vertical chamber panel member,
the first lateral edge and the second lateral edge of the second medium directing panel member  engaging, at the first longitudinal end, the first lateral chamber panel member and the second lateral chamber panel member, respectively,  and the first lateral edge and the second lateral edge of the second medium directing panel member are spaced apart, at the second longitudinal end, from the first lateral chamber panel member and the second lateral chamber panel member, respectively, 
the second heat exchange medium introduced into the chamber assembly in the initial line of flow is diverted [[to]] into two vertically divergent flowsthe two vertically divergent flows comprising a first flow directed towards the first planar surface of the first medium directing panel member, and a second flow directed towards the first planar surface of the second medium directing panel member, 
the flow of the second heat exchange medium directed towards the first planar surface of the first medium directing panel member initially directed to flow longitudinally within the chamber assembly following the contour of the first planar surface of the first medium directing panel member, while simultaneously directed vertically towards the first vertical chamber panel member in an  ascending manner, 
the flow of the second heat exchange medium directed towards the first planar surface of the second medium directing panel member initially directed to flow longitudinally within the chamber assembly following the contour of the first planar surface of the second medium directing panel member, while simultaneously directed vertically towards the second vertical chamber panel member in a  descending manner,
the first lateral edge of the first medium directing panel member set at an acute angle relative to the plane established by the first lateral chamber panel member thereby defininga first upper lateral medium directing passageway therebetween, permitting flow of the second heat exchange medium therethrough in a longitudinally extending  arcuate manner, 
the second lateral edge of the first medium directing panel member  set at an acute angle relative to the plane established by the second lateral chamber panel member thereby defining a second upper lateral medium directing passageway therebetween, permitting flow of the second heat exchange medium therethrough in a longitudinally extending  arcuate manner, 
the flow of the second heat exchange medium directed towards the first upper lateral medium directing passageway and the second upper lateral medium directing passageway further caused to flow in a laterally divergent fashion, 
the first lateral edge of the second medium directing panel member  set at an acute angle relative to the plane established by the first lateral chamber panel member thereby defining a first lower lateral medium directing passageway therebetween, permitting flow of the second heat exchange medium therethrough in a longitudinally extending  arcuate manner, 
the second lateral edge of the second medium directing panel member  set at an acute angle relative to the plane established by the second lateral chamber panel member thereby defining a second lower lateral medium directing passageway therebetween, permitting flow of the second heat exchange medium therethrough in a longitudinally extending  arcuate manner, 
the flow of the second heat exchange medium directed towards the first lower lateral medium directing passageway and the second lower lateral medium directing passageway further caused to flow in a laterally divergent fashion, and 
the flow of the second heat exchange medium directed to flow through the first upper lateral medium directing passageway, the second upper lateral medium directing passageway, the first lower lateral medium directing passageway, and the second lower lateral medium directing passageway are  caused to merge into a unitary flow stream within the chamber assemblyrearward of the second planar surface respectively of the first medium directing panel member and the second medium directing panel member, prior to been discharged from the chamber outlet.--

--2. (Currently amended) The heat exchanger of claim 1, wherein a plurality of heat exchangers are coupled together in a serial fashion to form a heat exchanger assembly.--

--3. (Currently amended) The heat exchanger of claim 1, wherein a plurality of heat exchangers are coupled together in a parallel fashion to form a heat exchanger assembly.--

--4. (Currently amended) The heat exchanger of claim 1, wherein a plurality of heat exchangers are coupled together in a serial and parallel fashion to form a heat exchanger assembly.--

--5. (Currently amended) The heat exchanger of claim 3, wherein the chamber assembly further comprises a first longitudinal spacing member located towards the first longitudinal end of the chamber assembly, the first longitudinal spacing member extending away from the outer surface of the chamber assembly, and a second longitudinal spacing member located towards the second longitudinal end of the chamber assembly, the second longitudinal spacing member extending away from the outer surface of the chamber assembly, the first and second longitudinal spacing members configured to form a fluid passageway for the first heat exchange medium on the exterior surface of the chamber assembly.--

--6. (Currently amended) The heat exchanger of claim 4, wherein the chamber assembly further comprises a first longitudinal spacing member located towards the first longitudinal end of the chamber assembly, the first longitudinal spacing member extending away from the outer surface of the chamber assembly, and a second longitudinal spacing member located towards the second longitudinal end of the chamber assembly, the second longitudinal spacing member extending away from the outer surface of the chamber assembly, the first and second longitudinal spacing members configured to form a fluid passageway for the first heat exchange medium on the exterior surface of the chamber assembly.--

--7. (Currently amended) The heat exchanger of claim 1, wherein the medium directing assembly further comprises an upper mating panel member[[,]] in the form of a planar panel member, engaging the second longitudinal end of the first medium directing panel member and the chamber assembly, and a lower mating panel member[[,]] in the form of a separate planar panel member, engaging the second longitudinal end of the second medium directing panel member and the chamber assembly.--

--8. (Currently amended)The heat exchanger of claim 7, further comprising a distribution support member[[,]] in the form of a planar panel member, having a first planar side and a second planar side, the second planar side generally on the opposite side from the first planar side, having a first vertical edge engaging the upper mating panel member, a second vertical edge engaging the lower mating panel member, a first longitudinal edge facing the chamber inlet, and a second longitudinal edge facing the chamber outlet.--

--9. (Currently amended) A heat exchanger comprising: 
a longitudinally extending  chamber assembly comprising a plurality of panel members defining a hollow chamber within, the chamber assembly provided with a chamber inlet configured to introducea heat exchange medium into the chamber, and a chamber outlet configured to dischargethe heat exchange medium out of the chamber, the chamber establishing an initial line of flow of the heat exchange medium introduced into the chamber assembly; and 
a medium directing assembly disposed within the chamber assembly, the medium directing assembly including: 
a first medium directing panel member; and 
a second medium directing panel member, 
the first medium directing panel member  located vertically above the second medium directing panel member, 
the first medium directing panel member and the second medium directing panel member each  having a first planar surface oriented  at an angle relative to the longitudinal axial orientation established by the chamber assembly, each of the first planar surfaces facing the chamber inlet, 
the first medium directing panel member and the second medium directing panel member each  having a first longitudinal end disposed  towards the chamber inlet, and a second longitudinal end disposed  towards the chamber outlet, 
the first medium directing panel member and the second medium directing panel member each  having the first longitudinal end positioned spaced apart from the chamber assembly and positioned towards the central axis of the chamber, and  having the second longitudinal end positioned in closer proximity to the chamber assembly and positioned away from the central axis of the chamber, 
the first longitudinal end respectively of the first medium directing panel member and the second medium directing panel member having a width greater than a width of the reminder longitudinal span of the respective medium directing panel member, 
the first medium directing panel member and the second medium directing panel member each havinga second planar surface on the opposite side of the first planar surface of the respective medium directing panel member, 
the heat exchange medium flowing in the initial line of flow being  diverted [[to]]into two vertically divergent flows, the two vertically divergent flows comprising a first flow directed towards the first planar surface of the first medium directing panel member, and a second flow directed towards the first planar surface of the second medium directing panel member, 
the heat exchange medium directed towards the first planar surface of the first medium directing panel member further diverted [[to]] into two divergent lateral flows, the two divergent lateral flows comprising a first flow generally flowing in a longitudinally extending  arcuate manner  cresting around a first lateral edge of the first medium directing panel member, and  a second flow generally flowing in a longitudinally extending  arcuate manner  cresting around a second lateral edge of the first medium directing panel member, 
the heat exchange medium directed towards the first planar surface of the second medium directing panel member further diverted [[to]] into two divergent lateral flows, the two divergent lateral flows comprising a first flow generally flowing in a longitudinally extending  arcuate manner  cresting around a first lateral edge of the second medium directing panel member, and  a second flow generally flowing in a longitudinally extending  arcuate manner  cresting around a second lateral edge of the second medium directing panel member, and 
the heat exchange medium divertedfrom the initial line of flow by the medium directing assembly converges into a singular flow stream within the chamber, the singular flow stream  flowing conforming to the initial line of flow, prior to being discharged fromthe chamber outlet.--

--10. (Currently amended) The heat exchanger of claim 9, wherein a plurality of heat exchangers are coupled together in a serial fashion to form a heat exchanger assembly.-

--11. (Currently amended) The heat exchanger of claim 9, wherein a plurality of heat exchangers are coupled together in a parallel fashion to form a heat exchanger assembly.--

--12. (Currently amended) The heat exchanger of claim 9, wherein a plurality of heat exchangers are coupled together in a serial and parallel fashion to form a heat exchanger assembly.--

--13. (Currently amended) The heat exchanger of claim 11, wherein the chamber assembly further comprises a first longitudinal spacing member located towards the first longitudinal end of the chamber assembly, the first longitudinal spacing member extending away from the outer surface of the chamber assembly, and a second longitudinal spacing member located towards the second longitudinal end of the chamber assembly, the second longitudinal spacing member extending away from the outer surface of the chamber assembly, the first and second longitudinal spacing members configured to form a fluid passageway for a first heat exchange medium on the exterior surface of the chamber assembly.--

--14. (Currently amended) The heat exchanger of claim 12, wherein the chamber assembly further comprises a first longitudinal spacing member located towards the first longitudinal end of the chamber assembly, the first longitudinal spacing member extending away from the outer surface of the chamber assembly, and a second longitudinal spacing member located towards the second longitudinal end of the chamber assembly, the second longitudinal spacing member extending away from the outer surface of the chamber assembly, the first and second longitudinal spacing members configured to form a fluid passageway for a first heat exchange medium on the exterior surface of the chamber assembly.--

--15. (Currently amended) The heat exchanger of claim 9, wherein the medium directing assembly further comprises an upper mating panel member[[,]] in the form of a planar panel member, engaging the second longitudinal end of the first medium directing panel member and the chamber assembly, and a lower mating panel member[[,]] in the form of a separate planar panel member, engaging the second longitudinal end of the second medium directing panel member and the chamber assembly.--

--16. (Currently amended) The heat exchanger of claim 15, further comprising a distribution support member[[,]] in the form of a planar panel member, having a first planar side and a second planar side, the second planar side generally on the opposite side from the first planar side, having a first vertical edge engaging the upper mating panel member, a second vertical edge engaging the lower mating panel member, a first longitudinal edge facing the chamber inlet, and a second longitudinal edge facing the chamber outlet.--

--17. (Currently amended) A heat exchanger assembly comprising: 
a plurality of longitudinally extending  chamber assemblies , each chamber assembly comprising a plurality of panel members  defining a respective hollow chamber within, each chamber assembly coupled together thereby defining a core of the heat exchanger assembly, the core configured to contain a first heat exchange medium within; 
a first tank coupled to the core, defining a first vertical side of the heat exchanger assembly; 
a second tank coupled to the core, defining a second vertical side of the heat exchanger assembly; 
a first core lateral wall[[,]] in the form of a planar panel member having a thickness, coupled to the core, defining a first lateral side of the heat exchanger assembly; 
a second core lateral wall[[,]] in the form of a planar panel member having a thickness, coupled to the core, defining a second lateral side of the heat exchanger assembly; 
a first longitudinal end of each of the plurality of chamber assemblies   together defining a first longitudinal surface of the heat exchanger assembly; and 
a second longitudinal end each of of the plurality of chamber assemblies   together defining a second longitudinal surface of the heat exchanger assembly, 
each chamber assembly provided with a chamber inlet configuredto introduce a second heat exchange medium into the chamber, flowing in an initial line of flow, 
each chamber assembly provided with a chamber outlet configured to discharge the second heat exchange medium from the chamber, and 
a medium directing assembly provided within each [[the]] chamber, each of the medium directing assemblies including: 
a first medium directing panel member; and 
a second medium directing panel member,
the first medium directing panel member and the second medium directing panel member are each  a generally planar panel member having a first planar surface oriented at an angle relative to the longitudinal axial orientation established by the chamber assembly, facing the chamber inlet, 
the first medium directing panel member and the second medium directing panel member, each  having a second planar surface oriented at an angle relative to the longitudinal axial orientation established by the chamber assembly, facing the chamber outlet,  on the opposite side from the respective first planar surface, 
the first medium directing panel member  located vertically above the second medium directing panel member, 
the first medium directing panel member and the second medium directing panel member each  having a first longitudinal end disposed  towards the chamber inlet,  and each having a second longitudinal end disposed  towards the chamber outlet, 
the first medium directing panel member and the second medium directing panel member each  having the first longitudinal end positioned spaced apart from the chamber assembly and positioned towards the central axis of the chamber, and having the second longitudinal end positioned in closer proximity to the chamber assembly and positioned away from the central axis of the chamber, 
the first longitudinal end respectively of the first medium directing panel member and the second medium directing panel member having a width greater than a width of the reminder longitudinal span of the respective medium directing panel member, 
the first planar surface respectively of the first medium directing panel member and the second medium directing panel member configured to cause the second heat exchange medium introduced into the chamber flowing in the initial line of flow to divert into two divergent vertical flows, 
the second heat exchange medium directed towards the first planar surface of the first medium directing panel member further diverted [[to]] into two divergent lateral flows, the two divergent lateral flows comprising a first flow generally flowing in a longitudinally extending  arcuate manner  cresting around a first lateral edge of the first medium directing panel member, and extending  arcuate manner  cresting around a second lateral edge of the first medium directing panel member, 
the second heat exchange medium directed towards the first planar surface of the second medium directing panel member further diverted into [[to]] two divergent lateral flows, a first flow generally flowing in a longitudinally extending  arcuate manner  cresting around a first lateral edge of the second medium directing panel member,  and  a second flow generally flowing in a longitudinally extending  arcuate manner  cresting around a second lateral edge of the second medium directing panel member, 
the second heat exchange medium diverted into the two divergent lateral flows around the first lateral edge and the second lateral edge of the first medium directing panel member are caused to collide into each other on the second planar surface side of the first medium directing panel member,
the second heat exchange medium diverted into the two divergent lateral flows around the first lateral edge and the second lateral edge of the second medium directing panel member are caused to collide into each other on the second planar surface side of the second medium directing panel member, and 
the second heat exchange medium diverted from the initial line of flow by the medium directing assembly converges into a singular flow stream within the chamber withinthe chamber assembly, the singular flow stream  flowing conforming to the initial line of flow, prior to being discharged fromthe chamber outlet.--

--18. (Currently amended) The heat exchanger assembly of claim 17, wherein the first longitudinal end of the first medium directing panel member engages the first longitudinal end of the second medium directing panel member.--

--19. (Currently amended) The heat exchanger assembly of claim 17, wherein the first lateral edge of the first medium directing panel member, the second lateral edge of the first medium directing panel member, the first lateral edge of the second medium directing panel member, and the second lateral edge of the second medium directing panel member are each  set at an acute angle relative to the plane established by the laterally adjacent surface of the chamber body from each respective lateral edge of the first and the second medium directing panel member.--

--20. (Currently amended) The heat exchanger assembly of claim 17, wherein the first longitudinal end respectively of the first medium directing panel member and the second medium directing panel member extend to the first longitudinal end of the chamber body, while the second longitudinal end respectively of the first medium directing panel member and the second medium directing panel member engages the chamber assembly.--

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended, in the manner proposed above, to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims (claims 1, 9, and 17), and specifically does not show the details of the “medium directing assembly” in the manner claimed. The closest prior art of record is Hashimoto et al. - (US 20060016582 A1). Hashimoto et al. generally discloses (Figures 1A-4)  a heat exchanger (5a) comprising a chamber (inside space of 5a) formed by panels (each side of 5a) and a medium directing assembly (1) including a pair of panels (3, 4) inclined at an angle with surfaces facing the inlet and outlet, respectively of the chamber. However, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to re-arrange the panels of the medium directing assembly such that “the first medium directing panel member and the second medium directing panel member each  having the first longitudinal end positioned spaced apart from the chamber assembly and positioned towards the central axis of the chamber, and  having the second longitudinal end positioned in closer proximity to the chamber assembly and positioned away from the central axis of the chamber”, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Robert - (US 3051453 A), teaches a mixing apparatus.
Warrel - (US 3450199 A), teaches a heat exchanger.
Day - (US 3525391 A), teaches a heat exchanger and method of making same.
Pluss - (US 4497751 A), teaches a zig-zag profile packing and method of making.
Terasaki et al. - (US 5040596 A), teaches a heat exchanger core.
Tsukada - (US 5522661 A), teaches a static mixing module and mixing apparatus using the same.
King - (US 5758967 A), teaches a non-clogging motionless mixing apparatus.
Damsohn et al. - (US 20050189095 A1), teaches a heat exchanger for cooling exhaust gas and method of manufacturing same.
Carlson - (US 20050219947 A1), teaches replaceable mixing elements for motionless mixer.
Fuglister - (US 7040802 B2), teaches a static mixer for high-viscosity media employing arcuate segments for mounting in a sleeve.
Martin - (US 20090223648 A1), teaches a heat exchanger with variable heat transfer properties.
Nitta et al. - (US 20110290466 A1), teaches a heat exchanger with heat exchange chambers utilizing respective medium directing members.
Pacholski - (US 20120138278 A1), teaches a heat exchanger.
Smith - (US 8393782 B2), teaches a motionless mixing device having primary and secondary feed ports.
Wang et al. - (US 20150114609 A1), teaches a heat transfer tube and cracking furnace using the same.
Alhazmy - (US 20150129184 A1), teaches a thermal control insert and thermal resistant hollow block.
Zhang et al. - (US 20160201944 A1), teaches a heat transfer baffle arrangement for fuel-burning water heater.
Nitta et al. - (US 20170284343 A1), teaches a heat exchanger utilized as an egr cooler in a gas recirculation system.
Negi et al. - (US 20170307309 A1), teaches a turbulence generator.
Lee - (US 20180115031 A1), teaches an apparatus for cooling battery.
Kuroyanagi et al. - (US 10202880 B2), teaches an exhaust heat exchanger.
Nitta et al. - (US 20190085795 A1), teaches a heat exchanger utilizing flow path assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763